UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-2083


MARIA AGELLI, M.D., M.S.,

                Plaintiff - Appellant,

          v.

KATHLEEN SEBELIUS, Secretary, U.S. Department of Health &
Human Services,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:09-
cv-01077-RWT)


Submitted:   January 31, 2012             Decided:   February 16, 2012


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Jerry R. Goldstein, BULMAN, DUNIE, BURKE & FELD, CHTD, Bethesda,
Maryland, for Appellant.     Rod J. Rosenstein, United States
Attorney, Neil R. White, Assistant United States Attorney,
Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Maria      Agelli,           M.D.,       appeals     the     district         court’s

opinion    and          order    granting           summary       judgment       for    the        U.S.

Department          of    Health        &     Human      Services      in       her     employment

discrimination           action.            On   appeal,      Agelli      contends          that    she

established         a    prima        facie      case    that      Defendant         discriminated

against her on the basis of national origin, in violation of

Title    VII    of       the    Civil       Rights      Act   of    1964,       as    amended,       42

U.S.C.A. §§ 2000e to 2000e-17 (West 2003 & Supp. 2011) (“Title

VII”).     Agelli also alleged retaliation, in violation of the

Rehabilitation Act of 1973, 29 U.S.C. § 791 (2006), and hostile

work environment and retaliation, in violation of Title VII.

Finding no error, we affirm.

               We review de novo a district court’s grant of summary

judgment, “viewing the facts and the reasonable inferences drawn

therefrom in the light most favorable to the nonmoving party.”

Emmett v. Johnson, 532 F.3d 291, 297 (4th Cir. 2008); see also

Anderson       v.    Liberty      Lobby,         Inc.,     477     U.S.    242,       255    (1986).

Summary judgment is proper “if the movant shows that there is no

genuine    dispute         as    to     any      material       fact      and   the     movant       is

entitled to judgment as a matter of law.”                                   Fed. R. Civ. P.

56(a).     If the moving party sufficiently supports its motion for

summary    judgment,            the    nonmoving         party     must    demonstrate         “that



                                                    2
there are genuine issues of material fact.”                          Emmett, 532 F.3d at

297.

              Title VII prohibits employers from “discriminat[ing]

against      any    individual         with    respect      to       [her]    compensation,

terms, conditions, or privileges of employment, because of such

individual’s        .   .     .    national    origin.”         42    U.S.C.A.       §   2000e-

2(a)(1).        Where,        as     here,    there    is   no       direct    evidence      of

discrimination,          “a       plaintiff    may    proceed     under       the   McDonnell

Douglas[ *] ‘pretext’ framework, under which the employee, after

establishing a prima facie case of discrimination, demonstrates

that the employer’s proffered permissible reason for taking an

adverse       employment            action     is      actually         a     pretext        for

discrimination.”            Diamond v. Colonial Life & Accident Ins. Co.,

416 F.3d 310, 318 (4th Cir. 2005) (internal quotation marks and

brackets omitted).                It is well established that, even under the

McDonnell Douglas burden-shifting scheme, the ultimate burden of

persuasion remains on the plaintiff at all times.                             Tex. Dep’t of

Cmty. Affairs v. Burdine, 450 U.S. 248, 253 (1981).

              We    conclude         that    the   district      court       properly     found

that       Agelli       suffered       two     adverse      employment             actions     —

nonselection        for       a    vacancy     and    imposition         of    a    three-day

suspension.         See James v. Booz-Allen & Hamilton, Inc., 368 F.3d

       *
           McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).



                                               3
371, 375 (4th Cir. 2004) (“An adverse employment action is a

discriminatory          act         which        adversely        affects        the      terms,

conditions,       or     benefits           of     the     plaintiff’s          employment.”)

(internal       quotation       marks       and       brackets     omitted).           However,

Agelli     has    failed       to     demonstrate          a     prima       facie     case     of

discriminatory         discipline         based       on   her    three-day       suspension.

See Cook v. CSX Transp. Corp., 988 F.2d 507, 511 (4th Cir. 1993)

(stating       elements        of     prima       facie        case     of    discriminatory

discipline).          Additionally, while we are of the opinion that

Agelli has demonstrated a prima facie case of discriminatory

nonselection, see Hill v. Lockheed Martin Logistics Mgmt., Inc.,

354 F.3d 277, 285 (4th Cir. 2004) (stating elements of prima

facie    case    of    discriminatory            nonselection),          we   conclude        that

Agelli has failed to demonstrate that Defendant’s legitimate,

nondiscriminatory reasons for her nonselection were pretextual.

            Turning       to    Agelli’s         retaliation          claims,    we    conclude

that she has failed to demonstrate a prima facie case under

Title VII or the Rehabilitation Act.                       See Ziskie v. Mineta, 547

F.3d 220, 229 (4th Cir. 2008) (stating elements of prima facie

case of retaliation).                 Likewise, we conclude that Agelli has

failed    to     demonstrate          a   prima        facie     case    of     hostile       work

environment.          See Pueschel v. Peters, 577 F.3d 558, 565 (4th

Cir. 2009) (stating elements of prima facie case of hostile work

environment); see also Harris v. Forklift Sys., Inc., 510 U.S.

                                                  4
17, 21-23 (1993) (explaining that courts must look to totality

of circumstances to determine whether conduct is subjectively

and objectively hostile).

            Finally, we conclude that the district court did not

abuse its discretion in denying Agelli’s motion for discovery

under Federal Rule of Civil Procedure 56(d).            See Strag v. Bd.

of Trs., 55 F.3d 943, 954 (4th Cir. 1995) (providing standard of

review).

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions   are   adequately   presented    in   the    materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                    AFFIRMED




                                    5